Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 10/05/2022, with respect to the rejection(s) of claim(s) 1-3, 5-9, 12 and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakai.
Although Examiner agrees that Sakai does not teach the claimed “ vinyl acetate-vinyl pyrrolidone”, Examiner notes that claim 1 has been interpreted to require 0 to 50 wt% of at least one polymer selected from the group. Thus, the claim is met by 0 wt% of the polymer where the reference does not teach the polymer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 2019/0211200 A1).

Regarding claim 1, Sakai meets the claimed  a process of manufacturing a three- dimensional object ([0126]),  the process comprising depositing and solidifying molten polyvinyl alcohol to form a support structure; (a composition of (A) polyvinyl alcohol (PVA) resin and (B) block copolymer, [0020]) and depositing and solidifying a molten thermoplastic polymer on the support structure to form a three-dimensional preform, (Sakai teaches the composition is used as a support material for a layered model made of ABS, see [0028]) wherein  the composition comprising a polyvinyl alcohol comprises a mixture of at least 50% (Sakai teaches block copolymer (B) is preferably 20 to 70 parts by weight, based on 100 parts by weight of the PVA resin (A), [0101]) a polyvinyl alcohol having  a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]) 
and at most 50% by weight of at least one polymer (Sakai meets the claim with 0 wt% of the claimed polymers) selected from the group consisting of polyvinyl butyral, polylactid acid, ethylene-vinylalcohol-vinylacetate terpolymer, vinyl acetate-vinyl pyrrolidone copolymer,  acrylonitrile-butadiene-styrene terpolymer, polycaprolactone, vinyl acetate-vinyl caprolactame copolymer, and polyvinyl alcohol different from the polyvinyl alcohol present in at least 50% by weight having a degree of hydrolysis DH of 30-65%.  

Regarding claim 3, Sakai meets the claimed characterized in that polyvinyl alcohol having  a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]) a degree of polymerization of at least 200 - 3000.  (degree of polymerization of 250-800, see [0037])

Regarding claim 5, Sakai meets the claimed removing the support structure by dissolving the support structure in water and/or alcohol to obtain the three-dimensional structure. (the support material is dissolved in water to be removed, see [0129])

Regarding claim 6, Sakai meets the claimed characterized in that wherein the molten composition comprising polyvinyl alcohol (PVOH) is deposited at a temperature of at least 170 C.  (Sakai teaches the composition resin melting point is 190-220C, see [0108])

Regarding claim 7, Sakai meets the claimed characterized in that wherein the thermoplastic polymer is deposited on the support structure at a temperature of at least 1400C.  (Sakai teaches the materials is melted at 150C- 300C, see [0128].)


Regarding claim 8, Sakai meets the claimed characterized in that wherein the thermoplastic polymer is selected from the group consisting of polylactic acid (PLA), acrylonitrile-butadiene-styrene copolymer (ABS), (ABS is the layered modeling material, see [0113]) a polvamide polyamides (PA), a polycarbonate polycarbonates (PC), polyethylene terephthalate (PET), a polyethylene terephthalate copolymer copolymers (PETG), a polyhydroxyalkanoate polyhydroxyalkanoates (PHA), a wood filled composite composites, a metal filled composite composites, a carbon fiber filled composite composites, polyvinylbutyral (PVB), a thermoplastic elastomer elastomers (TPE), a thermoplastic polyurethane polyurethanes (TPU), a polvolefin polyolefins, a polvproplvene polypropylenes (PP), acrylonitrile styrene 5Docket No. 521797US Preliminary Amendment acrylate (ASA), a polyacrylate polyacrylates, a polymethacrylate polymethacrylates, polystyrene (PS), polyoxymethylene, (POM) and mixtures a mixture thereof.  

Regarding claim 12, Sakai meets the claimed wherein the composition comprising a polyvinyl alcohol having a degree of hydrolysis of 60 - 99% further comprises up to 20% by weight based on the total weight of the composition of one or more plasticizers selected from the group consisting of water, glycerine, (Examples of the plasticizer include: aliphatic polyhydric alcohols such as ethylene glycol, hexanediol, glycerin, [0106]) diglycerine, sorbitol, ethylene glycol, diethylene glycol, polyethylene glycol, pentaerythritol, dipentaerythritol, propylene glycol, trimethylolpropane, di-trimethylolpropane and triethanolamine.

Regarding claim 13, Sakai meets the claimed wherein the polyvinyl alcohol composition comprises the polyvinyl alcohol different from the polyvinyl alcohol having a degree of hydrolysis of 60 - 99% and the different polyvinyl alcohol comprises one or more grades of polyvinyl alcohol, differing in vinyl actetate content (The PVA resin (A) to be used in the present disclosure may be a single type of PVA resin (A) or a mixture of two or more types of PVA resins [0064]) and/or degree of polymerization (PVA resins having different saponification degrees, different polymerization degrees and different modification degrees may be used in combination [0064]) and/or degree of hydrolysis and/or viscosity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2019/0211200 A1).


Regarding claim 2, characterized in that wherein the polyvinyl alcohol having a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]) has a vinyl actetate content of at least 10 mol%.  (Sakai teaches the polyvinyl alcohol to be made from vinyl acetate [0035], that has a saponification degree of 70 to 99.9 mol %, [0041], which means 0.01 to 30% vinyl acetate remains).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary to vinyl acetate content to achieve the claimed 10 mol% in order to improve the stability and flexibility of the final product, see [0041]. 


Regarding claim 9, Sakai meets the claimed characterized in that polyvinyl alcohol having  a degree of hydrolysis of DH of 60 - 99%  (the primary hydroxyl group in its side chain for use in the present disclosure typically has a saponification degree of 70 to 99.9 mol %, see [0060]) contains as repeating units vinyl alcohol, vinyl acetate and up to 20 mol % of further olefinic monomers. (Sakai teaches the polyvinyl alcohol to be made from vinyl acetate [0035], that has a saponification degree of 70 to 99.9 mol %, [0041], which means 0.01 to 30% vinyl acetate remains).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary to vinyl acetate content to achieve the claimed up to 20 mol% in order to improve the stability and flexibility of the final product, see [0041]. 


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744